         Case 4:20-cv-00406-KGB Document 12 Filed 01/27/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JOSHUA STRICKLIN                                                                       PLAINTIFF
ADC #138119

v.                             Case No. 4:20-cv-00406-KGB-PSH

SALINE COUNTY SHERIFF’S DEPARTMENT, et al.                                          DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Joshua Stricklin’s complaint is dismissed without prejudice. The relief requested is denied.

       So adjudged this the 27th day of January, 2021.



                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
